DETAILED ACTION
This non-final office action is in response to claims 1-22 filed on 10/02/2020 for examination. Claims 1-22 are being examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Information disclosure statement (IDS) submitted on 10/20/2020 has been considered by the examiner. 

Drawings
The drawings filed on 11/17/2020 have been accepted. 

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f): (FP 7.30.03) 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in the application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. (FP 7.30.05) 
This application includes one or more claim limitations that do not use the word “means” or “step” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are:  “a tracker validation system configured to” in claim 14.
Because this/these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. (FP 7.30.06) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention
Regarding claim 1, claim recites “sending a root hash to a root storage generated from the collected data”.  The scope of “a root storage generated from the collected data” is not clear. It’s not clear how any storage could be generated from any data. 
Claim 2-13 and 16 are rejected for carrying same deficiencies as claim 1.
Regarding claim 7, it recites “a Merkle root exists in storage” and “a Merkle tree in storage”. There is lack of antecedent for these two storage. It is not clear this storage is same as the storage or root storage recited prior in claim 1. 
Regarding claim 14, claim limitation  “a tracker validation system configured to”  invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate or tangible structure to perform the claimed function. In particular, the specification states the claimed function of each module. There is no disclosure of any particular structure, either explicitly or inherently to perform these functions. As would be recognized by those of ordinary skill in the art, these functions can be performed in any number of ways in hardware, software or a combination of the two. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
Claim 15 and 17-22 are rejected for carrying same deficiencies as claim 14.
  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-8, and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lamplmair et al. (US20220179998, herein after Lam) in view of Klinkner et al. (US20200259908, hereinafter Klin), and further in view of Linton et al. (US20200074398, hereinafter Linton). 
Regarding claim 14 and 1, Lam teaches a system, comprising: a tracker validation system (Lam: Fig. 3: interrogation unit 23) configured to collect raw and signed data from the tracker device (Lam: sensor data and addresses of calculated root hash are provided to the interrogation unit through network 26, Fig. 3, input 24, Para. 0028, 0030; signed root hash can be retrieved; Para. 0010, 0014); generate data hashes from the collected data for storage (Lam: generate hashes (Fig. 2: 7, 8, 9, 10) for sensor data (Fig. 2: 11, 12, 13, 14), and store them in the respective individual memory regions, Para. 0023); send a root hash to root storage generated from the collected data to enable validation of the tracker device (Lam: detection unit output calculated root hash to the memory 20 for storing the root hash value; Fig. 3, Para. 0025; interrogation unit also receives sensor data and addresses of root hash through a network (Fig. 3, network 26), calculate new root hash based on the sensor data and compare it with the root hash retrieved from the addresses received to check the integrity of the sensor data; Para. 0026, 00280-0031; 0012). 
Yet, Lam does not teach registering a tracker device with a device registry and verifying the tracker device via the device registry.
However, in the same field of endeavor, Klin teaches registering a tracker device with a device registry (Klin: registering multiple tracking devices with tracking system 100; Fig. 1; Para. 0015 and 0032) and verifying the tracker device via the device registry (Klin: verifying the tracking device by user and tracking system 100; Para. 0054, 0062). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Lam to include registering a tracker device with a device registry and verifying the tracker device via the device registry as disclosed by Klin. One of ordinary skill in the art would have been motivated to make this modification in order to manage tracking devices as suggested by Klin (Klin: Para. 0020). 
Yet, combination of Lam and Klin does not each processing information corresponding to issuance of the tracker device to a third party.
However, in the same field of endeavor, Linton teaches processing information corresponding to issuance of the tracker device to a third party (Linton: compile information received from LTUs (tracking devices) and present them to third party, Para. 0043). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by the combination to include processing information corresponding to issuance of the tracker device to a third party as disclosed by Linton. One of ordinary skill in the art would have been motivated to make this modification in order to tracking assets during shipment as suggested by Linton (Linton: Para. 0002 and 0003). 
Regarding claim 2 and 15, combination of Lam, Klin and Linton teaches the method according claim 1. In addition, Lam further teaches sending the raw and signed data to a network associated with the third party to enable the validation of the raw and signed data by the issuer and the third party (Lam: interrogation unit also receives sensor data and addresses of root hash through a network (Fig. 3, network 26), calculate new root hash based on the sensor data and compare it with the root hash retrieved from the addresses received to check the integrity of the sensor data; Para. 0026, 00280-0031; 0010, 0012; root hash can be with a signature; Para. 0017).
Regarding claim 3, combination of Lam, Klin and Linton teaches the method according claim 1. In addition, Lam further teaches wherein the tracker device includes sensors to sense parameters (Lam: a sensor is arranged on a machine, a detection unit collects sensor data from the sensor; Fig. 3, sensor 2 and machine 3; Para. 0022).
Regarding claim 4 and 16, combination of Lam, Klin and Linton teaches the method according claim 3. In addition, Lam implies  wherein the sensors sense the parameters at selected time intervals (Lam: Para. 0007) and Linton explicitly teaches wherein the sensors sense the parameters at selected time intervals (Linton: Para. 0192).
Regarding claim 5, combination of Lam, Klin and Linton teaches the method according claim 1. In addition, Lam further teaches wherein the data hashes are stored as part of a Merkle tree (Lam: Para. 0023).
Regarding claim 6 and 17, combination of Lam, Klin and Linton teaches the method according claim 5. In addition, Lam further teaches wherein the root hash comprises a Merkle Root derived from the data hashes (Lam: Para. 0023). 
Regarding claim 7 and 18, combination of Lam, Klin and Linton teaches the method according claim 1. In addition, Lam further teaches wherein the validation comprises confirming that a Merkle root exists in storage and providing a proof that the Merkle root is derived from a Merkle tree in storage (Lam: Para. 0016, 0017)
Regarding claim 8 and 19, combination of Lam, Klin and Linton teaches the method according claim 1. In addition, Lam further teaches wherein the validation comprises verifying data point signatures of the tracker device via the device registry (Lam: Para. 0008, 0014, 0017). 
Regarding claim 12, combination of Lam, Klin and Linton teaches the method according claim 1. In addition, Lam further teaches wherein the data hashes are generated corresponding to a selected number of data points (Lam: Para. 0024). 
Regarding claim 13, combination of Lam, Klin and Linton teaches the method according claim 1. In addition, Lam further teaches wherein the selected number of data points corresponds to a number of data points from the tracker device (Lam: Para. 0022, 0024). 
Claim 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lam in view of Klin and Linton, and further in view of Herman et al. (20200143318, hereinafter Herman). 
Regarding claim 9 and 20, combination of Lam, Klin and Linton teaches the method according to claim 1. 
Yet, the combination does not teach providing automated dispute resolution between shippers and receivers using the data from the tracker devices.
However, in the same field of endeavor, Herman teaches providing automated dispute resolution between shippers and receivers using the data from the tracker devices (Herman: Para. 0075-0076). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include  providing automated dispute resolution between shippers and receivers using the data from the tracker devices as disclosed by Herman. One of ordinary skill in the art would have been motivated to make this modification in order to resolve conflict using the item tracker as suggested by Herman (Herman: Para. 0076).     
Claim 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lam in view of Klin and Linton, and further in view of Suzuki (US20090210914, hereinafter Suz). 
Regarding claim 10 and 21, combination of Lam, Klin and Linton teaches the method according to claim 1. 
Yet, the combination does not teach wherein the data hashes are generated at the end of a shipment.
However, in the same field of endeavor, Suz teaches wherein the data hashes are generated at the end of a shipment (Suz: Para. 0009). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include wherein the data hashes are generated at the end of a shipment as disclosed by Suz. One of ordinary skill in the art would have been motivated to make this modification in order to calculate hash at the end of delivery as suggested by Suz (Suz: Para. 0009).     
Claim 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lam in view of Klin and Linton, and further in view of Shang et al. (US20190141097, hereinafter Shang). 
Regarding claim 11 and 22, combination of Lam, Klin and Linton teaches the method according to claim 1. 
Yet, the combination does not teach wherein the data hashes are generated at predetermined time stamps
However, in the same field of endeavor, Shang teaches wherein the data hashes are generated at predetermined time stamps (Shang: Para. 0004). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include wherein the data hashes are generated at predetermined time stamps as disclosed by Shang. One of ordinary skill in the art would have been motivated to make this modification in order to calculate hash value at a predetermined timestamp as suggested by Shang (Shang: Para. 0004).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cheng et al. US20200294032: acquiring and recording tracking information on blockchain 
Skomra et al. US9456302: asset tracking system
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN CHANG whose telephone number is (571)272-9998.  The examiner can normally be reached on Monday-Thursday 9AM-6PM EST Friday: Variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/L.C./Examiner, Art Unit 2438                                                                                                                                                                                                                                                                                                                                                                                                              /TAGHI T ARANI/     Supervisory Patent Examiner, Art Unit 2438